DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because (a) the reference characters present in the figures cannot be seen due to the presence of multiple figures on a single drawing sheet and (b) the features are difficult to distinguish due to the size of the figures (Fig. 7, for example), the shading (Fig. 6, for example), and the lack of sharpness of the lines (Figs. 1-7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: it includes multiple grammatical errors and appears to be a machine translation from a foreign language.  Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities: the claims are not in proper form and include multiple grammatical errors.  The claims appear to be a machine translation from a foreign language.  For proper claim format, the Examiner suggests looking at the claims in any of the references cited below.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" (line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the proximal femoral de-rotation nail" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The term “as much as necessary” (line 9) in claim 1 is a relative term which renders the claim indefinite. The term “as much as necessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the proximal component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the distal component" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "distal components" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “certain and desired” (line 5) in claim 2 is a relative term which renders the claim indefinite. The term “certain and desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation "the inner threaded slot" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the distal" in line 8.  It is unclear what is meant by “the distal.”
Claim 2 recites the limitation "the connection bolt" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "enables connection" in line 9.  It is unclear to which component a connection is enabled.
Claim 2 recites the limitation "the proximal threaded end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the distal threaded end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the connection ends" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the head part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "processed in the form of + protrusion by emptying" in lines 3-4.  It is unclear what is meant by this recitation.
Claim 3 recites the limitation "sender screwdriver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " processed in the form of + protrusion " in line 5.  It is unclear what is meant by this recitation.
Claim 4 recites the limitation "a holistic nail" in line 3.  It is unclear what is meant by “holistic” in reference to an intramedullary nail.
Claim 4 recites the limitation "the entrance of the nail" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the channel of the nail" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the connection bolt" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the screwdriver" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "can be" (line 9) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "its constricting tip end shape" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the proximal slope" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "(polar-support screwing)" in line 3.  It is unclear what is meant by “polar-support screwing.”
Claim 7 recites the limitation "the groove structure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the anterior and posterior of the proximal component" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the distal bone fragment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "two groove structures (1/2) are," in line 6.  It is unclear what should come after the word “are.”
Claim 9 recites the limitation ", parallel to one another" in 6.  It is unclear which components are parallel to one another.
Claim 10 recites the limitation "the guide connection line" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the nail (13) top" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lateral appearance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the correct plane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rectilinear signs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the proximal" in lines 5-6.  It is unclear what is meant by “the proximal.”
Claim 11 recites the limitation "on distal" in line 9.  It is unclear what is meant by “on distal.”
Claim 11 recites the limitation "the nail installation (13)" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the laser line" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the junction place" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the nail installation (13)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the laser line" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the junction place" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the alignment bars" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mounting process" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "intermediate connection bolt" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the distal static locking holes" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "exterior targeting guide arm" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the external targeting guide arm" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the de-rotation angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the screwdriver" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the connection bolt" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the alignment bars" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the de-rotation measurement guide" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the de-rotation meter" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the top point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the nails" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the inner grooved slot" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the end " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the nail (13) application" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the nail end cap" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the top" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the nails" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardini et al. (US 2012/0226278 A1).
Claim 1. Nardini et al. disclose the invention relates to the intramedullary nail fixation (nail 1) of the femoral bone that is used in the field of orthopedics and traumatology, in particular, in the pediatric orthopedics field; Its features include the follows; Removal of many negativities in the treatments of femoral proximal area fractures seen in the child age group, young and old bone rotation surgeries, malunion, nonunion and deformities, and in order to make positive contribution to the healing processes of patients; It is characterized as including the proximal femoral de-rotation nail (nail 1) by which location can be fixed by turning in an angular way, and by which the operator can perform rotation as much as necessary by fixing rotation angle, and which is formed with the proximal component (proximal portion 3) and the distal component (distal portion 2), which can perform rotational movement on each other and can fix its location (Figs. 1-8).
Claim 2. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; At least one connection bolt (bolt 43), which keeps the rotation under control, between distal components (distal portion 2) and the proximal component (proximal portion 3), that can be adjusted at certain and desired dimensions of adjustments and rotation movement, and in this way, so that the necessary rotational correction between bone fragments can be carried out, the inner threaded slot (slot in joint member 14) located on the distal, in which the connection bolt (bolt 43) is advanced the distal component (distal portion 2) and enables connection; it includes a threaded structure; consisting the proximal threaded end (threads that receive screw 37) and the distal threaded end (slot in joint member 14) at the connection ends of the distal component (distal portion 2) and the proximal component (proximal portion 3) (Figs. 1-8).
Claim 3. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes the head part (head of bolt 43) of the connection bolt (bolt 43), processed in the form of + protrusion by emptying, and operating even in angled planes through sender screwdriver, processed in the form of + protrusion (Figs. 1-8).
Claim 4. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes a holistic nail (nail 1) structure was formed in a way that, when the nail (nail 1) is in the bone, entering approaching is made through the incision area at the entrance of the nail (nail 1) and moves along the channel of the nail (nail 1) proximal component (proximal portion 3) and reaches to the connection bolt (bolt 43) and enables the connection bolt to be loosened and tightened and enables loosening and tightening degrees to be monitored by the help of numbers on the screwdriver, and that at least 12 degrees of angulation can be present between the proximal component (proximal portion 3) and the distal component (distal portion 2) in anteroposterior view (Figs. 1-8).
Claim 5. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes the distal component (distal portion 2) and the proximal component (proximal portion 3), which are applied by using lateral trochanteric entry point, in a way that, during the application of the nail (nail 1), the entry place to the bone is in the lateral of sharp point of the big trochanter in anteroposterior view and in the medullary canal level in lateral view in order to prevent the risk of injury to the blood vessels near the piriformis fossa, and also to remove the difficulty of application in overweight patients by offering the possibility of use in the proximal femoral varus and valgus deformity corrections (Figs. 1-8).
Claim 6. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes the distal component (distal portion 2) and the proximal component (proximal portion 3) which provide the most suitable and easy entry in the sagittal and coronal plane to the pediatric proximal femoral bone anatomy due to its constricting tip end shape and the proximal slope (Figs. 1-8).
Claim 7. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes bone locking screws (polar-support screwing) (screws extending through holes 7) from the groove structure (holes 7) located at the anterior and posterior of the proximal component (proximal portion 3), providing a more rigid retention to the strong bone in the medial of the bone and additional bone stability (Figs. 1-8).
Claim 8. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes at least one static locking hole (holes 7) on the distal component (distal portion 2), which provides higher rate of fixation of the distal bone fragment against rotational, compression, tensile and shear forces (Figs. 1-8).
Claim 9. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes, against rotational, compression, tensile and shear forces of the proximal bone fragment, for fixation and stability, locking screw hole (holes 7) that is directed to a femoral neck is provided for bone locking screws (screws extending through holes 7) and two groove structures (threads that receive screw 37) are, parallel to one another (Figs. 1-8).
Claim 10. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes nail (nail 1) head with protrusion and an internal threaded groove (threads that receive screw 37) enabling a correct nail installation for anatomic application by matching the guide connection line (screw 10) on one side of the nail (nail 1) top (Figs. 1-8).
Claim 11. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; In order to adjust to the lateral appearance of the nail (nail 1) and to confirm that the proximal component (proximal portion 3) and the distal component (distal portion 2), the two components are in the correct plane, the rectilinear linear signs (screws extending through holes 7 in proximal portion 3) at the proximal that can outwardly be seen in the lateral of joint places of components, and that can form signs in the form of linear line when matched one another, It includes linear line sign (screws extending through holes 7 in distal portion 2) on distal in order to make the nail installation (nail 1) in a way that the laser line on the junction place between the proximal component (proximal portion 3) and the distal component (distal portion 2) is identical to one another (Figs. 1-8).
Claim 12. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes, in order to make the nail installation (nail 1) in a way that the laser line on the junction place between the proximal component (proximal portion 3) and the distal component (distal portion 2) is identical to one another, the alignment bars (screws extending through holes 7 in distal portion 2) used in the mounting process, and intermediate connection bolt (bolt 43) that is fitted to the distal static locking holes on exterior targeting guide arm (Figs. 1-8).
Claim 13. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes the external targeting guide arm (see “instrument” in para. 0041), which enables the adjustment of the nail (nail 1) in the bone and the de-rotation angle, in which the screwdriver, having a numbers part on it, which allows the connection bolt (bolt 43) to be loosened and secured by the position adjustment, and the alignment bars (screws extending through holes 7 in distal portion 2), by which the position is adjusted and aligned according to the bone, and the de-rotation measurement guide (teeth on joint member 14), which enables the angle of rotation to be adjusted and the de-rotation meter (Figs. 1-8).
Claim 14. Nardini et al. disclose it is proximal femoral de-rotation nail (nail 1) according to claim 1, and its features; It includes, at the top point of the nail (nail 1), which causes a significant difficulty during removal of the nails (nail 1) after healing, by preventing the inner grooved slot (threads that receive screw 37) from being filled with the bone tissue, and at the end of the nail (nail 1) application, which enables the time-saving while providing the operator with ease during the removal of the nail (nail 1), the nail end cap (screw 37) that are fitted to the top of the nails (nail 1) (Figs. 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773